Name: COMMISSION REGULATION (EC) No 919/95 of 26 April 1995 amending Regulation (EC) No 1055/94 deferring the final date for sowing oil seeds in certain areas
 Type: Regulation
 Subject Matter: regions and regional policy;  plant product;  farming systems;  agricultural structures and production;  European construction;  information and information processing
 Date Published: nan

 No L 95/16 1 EN Official Journal of the European Communities 27. 4. 95 COMMISSION REGULATION (EC) No 919/95 of 26 April 1995 amending Regulation (EC) No 1055/94 deferring the final date for sowing oil seeds in certain areas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to the Act of Accession of Austria, Finland and Sweden, Article 1 Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in parti ­ cular Article 12 thereof, Regulation (EC) No 1055/94 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 1 . The final date for sowing the specified oil seed crops, pursuant to Article 2 ( 1 ) (d) of Regulation (EEC) No 2294/92, shall be postponed until 31 May prior to the marketing year in question in areas to be defined by the Member States but located within the regions listed in Annex I to this Regulation. 2. In Finland the final date for sowing rape seed and colza seed shall be postponed until 15 June prior to the marketing year in question in areas to be defined by Finland but located within the regions listed in Annex II.' Whereas Article 2 ( 1 ) (c) and (d) of Commission Regula ­ tion (EEC) No 2294/92 of 31 July 1992 on detailed rules for the application of the support system for producers of the oil seeds referred to in Council Regulation (EEC) No 1 765/92 (2), as last amended by Regulation (EC) No 2203/94 (3), sets 1 5 May as the final date that may be fixed by Member States for the sowing and submission of appli ­ cations in respect of oil seeds, pursuant to Article 1 1 (3) of Regulation (EEC) No 1765/92 ; whereas Commission Regulation (EC) No 1055/94 (4) defers the final date for sowing oil seeds in certain areas ; 2. The Annex is suppleted by the information given in Annex I hereto and shall be re-titled 'Annex I'. 3 . Annex II to this Regulation is added as Annex II. Whereas, owing to the climatic conditions in Finland and Sweden, sowings of rape seed and colza seed in certain regions of those Member States take place after 1 5 May ; whereas provision should therefore be made to extend the time limit for the sowing of rape seed and colza seed ; whereas the extended time limits should not, however, compromise the efficiency of support system for produ ­ cers of certain arable crops, nor prejudice the controls relating to this system ; whereas it is therefore necessary to amend Regulation (EC) No 1055/94 ; Article 2 Finland and Sweden shall notify the Commission, by 12 May 1995 at the latest, of the areas defined by them pursuant to Article 1 and of the measures taken to apply this Regulation. Whereas the regions in Finland listed in the Annexes correspond to the regions in its regionalization plan ; Article 3 (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 221 , 6. 8 . 1992, p. 22. (3) OJ No L 236, 10 . 9 . 1994, p. 12. (4) OJ No L 115, 6. 5. 1994, p. 9. This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. 27. 4 . 95 EN Official Journal of the European Communities No L 95/17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 April 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I Crop Member State Region Rape seed and colza seed Finland A l B BS Sweden Stockholm Uppsala SÃ ¶dermanland Ã stergÃ ¶tland JÃ ¶nkÃ ¶ping Kronoberg Kalmar Gotland Blekinge Kristianstad MalmÃ ¶hus I Halland GÃ ¶teborg och Bohus Ã lvsborg Skaraborg VÃ ¤rmland Ã rebro VÃ ¤stmanland Kopparberg l GÃ ¤vleborg ANNEX II Crop Member State Region Rape seed and colza seed Finland CI C2 C2P C3 | C4